Case 1:17-cr-00548-PAC Document 286 Filed.Q1/27/20 Page1_of1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIS

eee een en ene pn x He PIE cones pt eres
mo - Pp ip aT odo
UNITED STATES OF AMERICA
~~ 17 Cr. 548 (PAC)
JOSHUA ADAM SCHULTE,
Defendant.
ra ep ee ere eA tee tn mn aE nm re rg om nm eed a mao oe x

Upon the request of defendant Joshua Adam Schulte, by his counsel Sabrina Shroff,
Esq., Edward Zas, E’sq., and James M. Branden, Esq, and with good cause shown it is
hereby

ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center —
New York, and the United States Marshal Service accept the following clothing for Me.
Schulte, Register Number 79471-054, to wear for appearances at his trial commencing on
February 3, 2020 and continaing thereafter:

1. one pair of black pants;
2. one pair of khaki pants;
3. two button-down shirts;
4. we tes;

5, five pairs of socks;

6. one pair black of shoes;
7. one belt;

8. five pairs of underwear,
9, avo suit packets.

Dated: New York, New York
January 27, 2020

SO Viipt :
ly Midi

v

HONORABLE PAUL A. CROTTY
United States District Judge

4
